Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 

Claims 1-6 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (“An Adaptive Mixture Gaussian Background Model with Online Background Reconstruction and Adjustable Foreground Mergence Time
for Motion Segmentation”, IEEE).

With respect to claim 1, Zhang et al. teach Defining (initialize) a background model (Adaptive mixture Gaussian background model) of the video sequence by applying a first algorithm (background reconstruction algorithm), executed on circuitry, to a plurality of the image frames, the background model defining, for each spatial area of a plurality of spatial areas in the image frames, whether that spatial area belongs to a 
wherein a detected significant change in image data in a spatial area in an image frame relative image data in said spatial area in a preceding image frame is indicative of said spatial area belonging to the foreground (page 24, B. The Adjustable Foreground Mergence Time),
indicating that an idle area (candidate of background pixel) of the defined foreground areas is to be transitioned from the foreground to the background (page 24, B. The Adjustable Foreground Mergence Time, If a moving object stopped or a static object for a enough long period); and 
determining whether the idle area is to be transitioned or not by applying a second algorithm, executed on circuitry, to image data of an image frame of the video sequence, the image data at least partly corresponding to the idle area, wherein upon determining that the idle area is not to be transitioned, maintaining the idle area as a foreground area in the background model.  ((page 24, B. The Adjustable Foreground Mergence Time, If (u, v) is background Λ chMt-1(u,v)≥0))

With respect to claim 2, Zhang et al. teach that the second algorithm is only applied to image data of an image frame after the indication that an idle area is to be transitioned from foreground to background (page 25, section Ill. B: static object - correction value is applied only if object is background).  

page 25, section Ill. B: static object - correction value is applied
only if object is background).  

With respect to claim 4, Zhang et al. teach that the first algorithm comprises a plurality of timers, each timer associated with a spatial area of the plurality of spatial areas; wherein if no significant change has occurred in image data of a spatial area of an image frame relative image data of said spatial area of a preceding image frame before a predetermined time limit, defining said spatial area as an idle area in the background model (page 25, section Ill. B: static object- a change map defined for each
area).  

With respect to claim 5, Zhang et al. teach that upon determining, by the second algorithm, that the idle area is not to be transitioned, resetting or pausing the timer associated with that idle area, or increasing the time limit of the timer associated with that idle area (page 25, section Ill. B - change history map equation).  

With respect to claim 6, Zhang et al. teach that the step of indicating that an idle area is to be transitioned from foreground to background is performed when a timer of the first algorithm associated with the idle area reaches an indication threshold being page 26, section Ill. B - timer implicitly set with the time constant).  

            Claim 13 is rejected as same reason as claim 1 above.
            Claim 14 is rejected as same reason as claim 1 above.

With respect to claim 15, Zhang et al. teach that the circuitry in the control unit is further configured to apply the first and second algorithm to a plurality of the image frames in the video sequence in real time.  (page 24. A. Model Initialization through Background Reconstruction)

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-12 are rejected under 35 USC 103 as being unpatentable over Zhang et al. (“An Adaptive Mixture Gaussian Background Model with Online Background Reconstruction and Adjustable Foreground Mergence Time


With respect to claim 8, Zhang et al. teach all the limitations of claim 1 as applied above from which claim 8 respectively depend.
      	Zhang et al. do not teach expressly that the second algorithm is applied at a later time when more computational resources are available.
      	SAITWAL et al. teach the second algorithm is applied at a later time when more computational resources are available (Para [0030] and [0066], incrementally updating).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to reverse positive image to use algorithm when they are available in the method of Zhang et al.
      	The suggestion/motivation for doing so would have been that complement operations are useful in making the subtle brightness details in bright areas of an image more visible (Baxes, page 326).
Therefore, it would have been obvious to combine SAITWAL et al with Zhang et al. to obtain the invention as specified in claim 8.

With respect to claim 9, SAITWAL et al. teach that the step of applying the second algorithm comprises applying an image segmentation algorithm for locating an object in the image data, said object at least partly extending into the idle area, wherein image data corresponding to the located object defines the image data that the second algorithm is applied to (Para [0059], fig. 6 ref label 605 (Dilate)).


With respect to claim 11, SAITWAL et al. teach masking spatial areas that are part of the foreground (Fig. 5 ref label 520).

With respect to claim 12, SAITWAL et al. teach tracking an object depicted in the video sequence by tracking corresponding image data in spatial areas that are part of the foreground in the video sequence (Para [0052])   


Allowable Subject Matter
 
Claims 7 is objected to as being dependent upon a rejected base claim, but would be allowable of rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663